         Case 19-50012    Doc 55 Filed 03/07/19 EOD 03/07/19 16:36:14    Pg 1 of 1
                             SO ORDERED: March 7, 2019.




                             ______________________________
                             Robyn L. Moberly
                             United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                 SGENERIC (rev 12/2017)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

USA Gymnastics,                                     Case No. 18−09108−RLM−11
          Debtor.
                                                    Adv. Proc. No. 19−50012
USA Gymnastics,
             Plaintiff,
    vs.
Ace American Insurance Company,
Great American Assurance Company,
Liberty Insurance Underwriters Inc.,
et al.,
             Defendants.

         ORDER GRANTING MOTION TO EXTEND TIME TO FILE ADVERSARY
                              DOCUMENTS

A Motion to Extend Time to File Answer and or other Response was filed on March 6,
2019, by Defendant Endurance American Insurance Company.

IT IS ORDERED that the Motion to Extend Time to File Answer and or other Response is
GRANTED. The time for filing is extended to May 3, 2019.

Attorney for Defendant Endurance American Insurance Company must distribute this
order.

                                           ###
